Citation Nr: 0709109	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-02 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to 
September 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran's claim was remanded 
in February 2005 and May 2006.  A video conference hearing 
was held in January 2007 before the undersigned Veterans Law 
Judge.  A transcript of the proceeding is of record.


FINDING OF FACT

The evidence does not show that the veteran's back disability 
limits the forward flexion of his thoracolumbar spine to 30 
degrees or less, that there is favorable ankylosis of the 
entire thoracolumbar spine, or that there is intervertebral 
disc syndrome with incapacitating episodes.  The evidence 
also does not show that the veteran's disability is severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, or loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Finally, the evidence does not reflect 
evidence of intervertebral disc disease which is severely 
disabling with recurring attacks and intermittent relief.


CONCLUSION OF LAW

A rating in excess of 20 percent for a low back disorder is 
not warranted.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299-5243 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to diseases and injuries of the spine under 
38 C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003)(codified at 38 C.F.R. 
part 4).  

The amendments renumber the diagnostic codes and create a 
general rating formula for rating diseases and injuries of 
the spine.  If a law or regulation changes during the course 
of a claim or an appeal, the version more favorable to the 
veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. 
§ 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the 
amendments discussed above have a specified effective date 
without provision for retroactive application, they may not 
be applied prior to the effective date.  As of that effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.  

The Board notes that the RO addressed the previous and 
amended criteria in its Supplemental Statements of the Case 
dated in February 2004 and October 2005.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Under the previous version of the rating criteria, in the 
initial January 2002 rating decision, the RO assigned a 20 
percent rating under Diagnostic Code 5295 for lumbosacral 
strain.  38 U.S.C.A. § 4.71a (2003).  

Thereafter, by an October 2005 rating decision, the RO 
recharacterized the veteran's service connected low back 
disorder as 20 percent disabling under Diagnostic Codes 5299-
5243, pertaining to intervertebral disc syndrome.  Diagnostic 
Code 5299 is used to identify musculoskeletal system 
disabilities that are not specifically listed in the 
Schedule, but are rated by analogy to similar disabilities 
under the Schedule.  See 38 C.F.R. §§ 4.20, 4.27.  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a 20 percent evaluation 
when manifested by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in the standing 
position.  The highest rating allowable under this diagnostic 
code, 40 percent, will be awarded with evidence of a listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

The Board notes that other diagnostic codes provide for a 
rating greater than 20 percent.  However, there is no 
evidence of vertebral fracture, ankylosis of the spine, or 
ankylosis of the lumbar spine to warrant consideration of 
Diagnostic Codes 5285, 5286, or 5289, respectively.  
38 C.F.R. § 4.71a (2001); see Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).

Although the veteran's service connected low back disorder 
has not been evaluated under limitation of lumbar spine 
motion, it is noted that under the provisions of Diagnostic 
Code 5292, in effect before September 26, 2003, the highest 
rating allowable pursuant to this diagnostic code, 40 
percent, will be awarded upon evidence of severe limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

Similarly, the former provisions of Diagnostic Code 5293, in 
effect before September 23, 2002, provide criteria for 
evaluating intervertebral disc disease.  Under the former 
provisions of Diagnostic Code 5293, a 40 percent evaluation 
requires evidence of intervertebral disc disease which is 
severely disabling with recurring attacks and intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments include the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that evidence of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months will be rated as 20 percent disabling.  A 40 percent 
rating requires evidence of incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past twelve months.  Note (1) to the Formula 
specifies that, for these purposes, an "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).  

In addition, the amended regulations provide that Diagnostic 
Code 5235 (vertebral fracture or dislocation), Diagnostic 
Code 5236 (sacroiliac injury and weakness), Diagnostic Code 
5237 (lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (an kylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), 
Diagnostic Code 5242 (degenerative arthritis of the spine) 
(see also, Diagnostic Code 5003), Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
general rating formula for diseases and injuries of the spine 
(unless intervertebral disc syndrome is rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  

According to the General Rating Formula for Diseases and 
Injuries of the Spine, the disability is assessed with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In pertinent part, a 40 
percent rating is awarded when forward flexion of the 
thoracolumbar spine is 30 degrees or less or when there is 
favorable ankylosis of the entire thoracolumbar spine.  If 
there is unfavorable ankylosis of the entire thoracolumbar 
spine, a 50 percent rating is in order.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (in effect from September 26, 
2003).  

Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine states that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, will be evaluated separately, 
under an appropriate diagnostic code.  Note (2) sets forth 
the normal ranges of motion for the spine for purposes of 
disability evaluation.  (See also Plate V)  Specifically, for 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 
30 degrees, and left and right lateral rotation is zero to 
30 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.   

VA examination reports dated in December 2001, April 2003, 
and March 2005 as well as his January 2007 Travel Board 
hearing testimony reflect the veteran's complaints of 
constant low back pain, muscle spasm, and loss of motion.  
Range of motion testing revealed 75 degrees of forward 
flexion in December 2001, 60 degrees of forward flexion in 
April 2003, and 30 degrees of forward flexion in March 2005.  

The March 2005 VA examination report includes the comment by 
the examiner that the veteran had poor concentration while 
performing range of motion testing and was faking some of his 
symptoms.  Such a finding provides strong evidence against 
this claim.   

The examiner further noted objective findings of tenderness 
and spasms in the lower paraspinous regions, no neurologic 
problems, and 5/5 muscle strength.  The April 2003 and March 
2005 VA examination reports note that the veteran reported 
missing time from work due to his back disorder; however, he 
had never been ordered by a physician to remain in bed and 
miss work during the previous twelve month period.  The March 
2005 examination report includes the diagnosis of back strain 
without evidence of intervertebral disc or radicular 
pathology.  The Board must find that the report is entitled 
to great probative weight and provides evidence against this 
claim.

A September 2001 magnetic resonance imaging (MRI) report 
revealed central anular tear at L4-L5.  The veteran had 
otherwise normal lumbar spine studies upon MRI and X-ray 
testing until March 2005, when mild decrease in disc space at 
L5-S1 was noted on X-ray examination and mild degenerative 
disc disease of the facet joints in the lower lumbar area was 
noted.  

VA outpatient treatment records reflect the veteran's 
complaints of recurrent low back pain.  These treatment 
reports also note findings of malingering for prescription 
medications and/or disability payments.  Significantly, a 
September 2001 Physical Therapy Evaluation report notes that 
the veteran is difficult to assess due to resistance of 
passive movements and inconsistencies throughout the 
evaluation.  Once again, such findings provide strong 
evidence against this claim. 

Considering the previous rating criteria, the December 2001, 
April 2003, and March 2005 VA examination reports do not 
describe the veteran's low back disorder as severe.  There is 
no listing of the whole spine to the opposite side, there is 
no marked limitation of forward bending in the standing 
position, there are no postural abnormalities or ankylosis, 
and there is no loss of lateral motion with osteo-arthritic 
changes.  Specifically, although mild decrease in disc space 
at L5-S1 was noted upon examination in March 2005, the 
evidence does not show severe limitation of lumbar spine 
motion or severe lumbosacral strain so as to warrant an 
increased rating of 40 percent disabling under the rating 
criteria as in effect prior to September 26, 2003.  In fact, 
significant evidence cited above undermines the current 
evaluation; let alone providing for an increased evaluation. 

Considering the amended rating criteria, the veteran's 
disability does not meet the criteria for a 40 percent 
evaluation because the medical evidence does not show that 
his low back disorder is productive of ankylosis or forward 
flexion of the thoracolumbar spine to 30 degrees or less.  

In this regard, it is noted that the veteran had 30 degrees 
of forward flexion on examination in March 2005.  However, 
inasmuch as the examiner noted that the veteran had poor 
concentration and was faking some symptoms and VA outpatient 
treatment records show findings of malingering for 
prescription medications and/or disability payments; the 
Board finds that this evidence is of diminished probative 
value and does not support an increased rating to 40 percent 
disabling under the revised criteria.  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest).

Additionally, inasmuch as the examination reports reflect 
that the veteran has never been ordered by a physician to 
remain in bed and miss work during the previous twelve month 
period and the March 2005 examination report includes a 
diagnosis of back strain without evidence of intervertebral 
disc or radicular pathology, the Board finds that an 
increased rating of 40 percent disabling is not warranted 
under either the prior rating criteria for intervertebral 
disc disease which is severely disabling with recurring 
attacks and intermittent relief or the amended rating 
criteria for intervertebral disc syndrome based on 
incapacitating episodes.  

Accordingly, under both the previous and revised rating 
criteria, the examination reports obtained by VA only provide 
evidence against this claim.

Finally, the Board notes that consideration has been given to 
the veteran's functional loss due to pain on motion, under 
the provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating 
codes potentially applicable to the veteran's disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
low back disorder are contemplated in the current 20 percent 
rating assigned to the condition.  There is no indication 
that pain, due to disability of the spine, has caused 
functional loss greater than that contemplated by the 20 
percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, supra.

Based on the above evidence, the Board finds that a 20 
percent rating is warranted during the entire period 
contemplated by this appeal; that is, from April 17, 2001.  
Fenderson.  

Additionally, the Board finds no reason to refer the case to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 20 
percent for low back strain.  

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in April 
2001 and provided to the appellant prior to the January 2002 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's original service connection claim.  

The Board emphasizes that the appeal with respect to an 
evaluation in excess of 20 percent disabling for a low back 
disorder arises from an initial rating assigned when the RO 
awarded service connection, such that the original letter 
refers to the requirements for establishing service 
connection for this claim.  VA's Office of General Counsel 
has held that there is no requirement for additional 
38 U.S.C.A. § 5103(a) notice on a "downstream" issue, i.e., 
an earlier effective date after an initial award of service 
connection, if proper VCAA notice for the original service 
connection issue was already provided, as is the case here.  
VAOPGCPREC 8-2003.  Therefore, the veteran has been provided 
adequate notice and, inasmuch as the effective date of 
service connection and schedular rating for this disorder was 
in accordance with pertinent regulations, there can be no 
possibility of prejudice.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In addition, it is noted that the Federal Circuit recently 
held that a statement of the case or supplemental statement 
of the case can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  With respect to the 
present appeal, the Board finds that adequate VCAA notice was 
provided in October 2003, prior to the February 2004 
supplemental statement of the case.  

As for the duty to assist, the RO has obtained the veteran's 
service and VA medical records, copies of his VA examination 
reports, he has submitted lay evidence in the form of his 
written communications and hearing testimony, and his claim 
has been remanded on two previous occasions.  The evidence 
associated with the claims file adequately addresses the 
requirements necessary for evaluating the claim decided 
herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.

ORDER

An evaluation in excess of 20 percent for a low back disorder 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


